o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ------------------------------------- conex-123402-09 number info release date uil the honorable tammy baldwin member u s house of representatives east doty street suite madison wi attention ---------------------- dear congresswoman baldwin this letter responds to your enquiry dated date requesting information about the first-time_homebuyer credit submitted on behalf of one of your constituents specifically you asked whether the constituent can take the first-time_homebuyer credit for the purchase of a residence from her husband’s parents her in-laws we understand that the internal_revenue_service irs has previously informed your constituent that she can not take the credit because of her relationship to the seller generally sec_36 of the internal_revenue_code code provides for a refundable_credit to first-time homebuyers for the purchase of a principal_residence a first-time_homebuyer is an individual who has not had an ownership_interest in a principal_residence at any time during the three year period before the date of the purchase of the residence if married both spouses must be first-time homebuyers as of the date of the purchase for residences purchased in the amount of the credit is ten percent of the purchase_price of the residence up to a maximum credit of dollar_figure to qualify for the credit the taxpayer cannot acquire the residence by gift but must purchase the residence in a bona_fide sale see sec_36 of the code also the taxpayer cannot acquire the residence from a related_person see sec_36 for purposes of the first-time_homebuyer credit family members treated as related_persons include only the taxpayer’s spouse ancestors and lineal_descendants the law does not list a person related through marriage for example in- laws as a related_person see sec_36 and sec_267 conex-123402-09 you state that your constituent and her husband purchased the residence from her husband’s parents although her husband cannot take the credit because he acquired his interest from his parents related_persons she is not prohibited from taking the credit because in-laws are not related_persons for purposes of the first-time_homebuyer credit we regret any inconvenience caused by the irs’s prior incorrect information i hope this information is helpful if you have any questions on the first-time_homebuyer credit please contact -----------------------------at --------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
